Dear Mr. Duhon:
You have requested an opinion as to whether Vermilion Parish Hospital Service District II may negotiate a lease of a medical office building or facility owned by them in accord with La. R.S. 46:1074 without the necessity of compliance with the public lease law.
La. R.S. 46:1074 states:
     "In addition to the powers and duties otherwise provided and notwithstanding the provisions of R.S. 41:1211, et seq. or any other law to the contrary, a hospital service district commission and any health facility it owns or operates may acquire, construct, and maintain medical office buildings and facilities and may negotiate the lease of such medical office buildings and facilities or portions thereof provided the lease rental shall be sufficient to recoup over a period of twenty years the capital investment of such hospital service district commission or that any health facility it owns or operates. Such contract of lease may provide for uniform, staggered, or indexed rental payments, but no balloon rental payments shall be allowed."
This office has previously stated, when faced with a similar question,
     "It is quite apparent that the above referenced statute (La. R.S.  46:1074) is special legislation which derogates from the general public leasing law and allows privately negotiated leases by hospital service districts.  Consequently, hospital service districts may negotiate a lease of a medical office building or facility owned by them in accord with La. R.S. 46:1074 without the necessity of compliance with the public lease law."  Attorney General Opinion No. 89-519-A.
The Legislature has found, and statutorily noted in La. R.S.46:1071, that hospital service districts are at a competitive disadvantage in the increasingly competitive health care market. Furthermore, provisions La. R.S. 46:1071 through 1076 are to be construed liberally in order to enhance the ability of a hospital service district to compete effectively and equally in the market for health care services. La. R.S. 46:1071
Therefore, it is the opinion of this office that the Vermilion Parish Hospital Service District II may negotiate a lease of a medical office building or facility owned by them in accord with La. R.S. 46:1074 without the necessity of compliance with the public lease law.
I hope that this opinion adequately answers your question.  If we can be of further assistance, please do not hesitate to contact our office.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:cdw-0381z